Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US20170207633).
2.	Regarding claims 1, 7, and 8, Nakayama teaches a power management system (distribution system 100 [0026]; method may be implemented in a distribution system that includes an electrical grid, a utility, and a virtual power plant (VPP) that is configured to contribute energy to the electrical grid [0007]) comprising: power management server (controller server 106 and the client server 107 [0044]) that controls a plurality of fuel cell systems (devices 112A (fuel cell [0036]) -112B (fuel cell [0036]) [0026], Figure 1) including a power generator (that increase or decrease of power generation [0027]; generates energy [0036]); the server comprising: at least one processor (One or both of the controller server 106 and the client server 107 may include a hardware server that includes a processor [0044]), wherein the at least one processor is configured to execute:
(The device event module 110 may be configured to receive a control signal via the network 122. Based on the control signal, an operational state of the device 112 or a device controlled by the device 112 may be altered, transitioned, or maintained [0037]; the VPP DR event schedule, control signals that transition operational states of the devices 112, and information pertaining to the devices 112 may be communicated via the network 122 [0031]) indicating an operation state of each of the plurality of the fuel cell systems (client servers 107, the controller server 106, or some combination thereof may upload real-time device information and other information to the VPP database 202. Some examples of the real-time device information may include operating statuses, charge levels, and environmental conditions [0065]), and
a control process of controlling, as a distributed power supply of a VPP (Virtual Power Plant) (VPP 121 may be viewed as a power plant, which is similar to the utility 104, in the distribution system 100 [0041]), the fuel cell system which the operation state is a power generating state (command signals from the controller server 106 to the client server 107 and then to the devices 112. The command signals may transition the operational states of the devices 112 [0027]…an increase or decrease of power generation setting [0027]).
3.	Since Nakayama does not appear to disclose the words “stop” or “start”, it inherently shows that they teach the limitations “in preference to the fuel cell system which the operation state is a starting up state, stopping state, and stop operating state, in a control target period for controlling the fuel cell system”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US20170207633) as applied to claim 1 in view of Parr et al. (US6887606).
5.	Regarding claims 2-6, the complete discussion of Nakayama as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2-6.
6.	Parr teaches the fuel cell system 10 can employ a standby state, starting state, running state, warning state, failure state, and stopping state (col. 11 ln 40-42) and if the stack temperature is greater than the stack temperature failure threshold, the microcontroller 40 stops the fuel cell system 10 from starting by entering a failure state in step 280 (col. 17 ln 61-64) and number of tasks can be executed by the microcontroller (col. 2 ln 55-60) including transmitting a status message (col. 2 ln 43) and fuel cell system 10 continues in a running state until a stop signal is received (col. 12 line 1-2) for the benefit of a controller in a fuel cell system that performs various operating parameter checks at a predefined schedule (abstract).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722